DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s filing on 01/20/2021.  Claims 1, 5-7, 11, 14, and 15 have been amended.  Claims 2, 4, 10, 12, and 13 have been cancelled.  No claims have been newly added.  Accordingly, claims 1, 3, 5-9, 11, 14, and 15 are currently pending and are examined below.

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Objections
	Claim 11 is objected to because of the following informality:  the claim recites “the capture device being unit is configured to...”  It appears that “unit is” should be deleted from the device” for improved clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “reading device” in claims 1, 3, and 5-9 and “reader device” in claims 11, 14, and 15.  Though these terms are modified by structure in the claims, those structures, a receiver and a transceiver, comprise new matter introduced to the disclosure and are thusly not being given patentable weight during examination.  See the 35 U.S.C. 112(a) rejection below for further discussion.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
The above-referenced claim limitations have been interpreted under 35 U.S.C. 112(f) because they use the generic placeholder “device” linked by the transition phrases “reading” and “reader”.  Furthermore, the generic placeholders are not preceded by structural modifiers.
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1, 3, 5-9, 11, 14, and 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
1) “Reading device” and “reader device” – See line 23 of page 7 and line 1 of page 8, “The reading is preferably a smartphone or a tablet.”  Thus, both “reading device” and “reader device” are interpreted as being a smartphone or a tablet.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or present sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The claims state that the “reading device” and “reader device” comprise a receiver and a transceiver, while these structures were not included in the original disclosure.  Consequently, these structures are considered new matter, and they are not being given patentable weight during examination.  Appropriate correction is required.
Claims 3, 5-9, 14, and 15 are rejected under 35 U.S.C. 112(a) as being dependent on a rejected base claim, for being indefinite, and for failing to cure the deficiencies in the base claims.

	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



	Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  On the last line, the claim recites “a data network” while “a data network” was previously presented in claim 1.  It is unclear whether the data network of claims 1 and 6 are the same.  The Examiner interprets them as being the same such that the instance in claim 6 should read “the data network”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andry et al. (US 2017/0124446 A1, hereinafter “Andry”) in view of Koshi (US 2018/0266081 A1).

	Regarding claim 1, Andry discloses a method for capturing a state of a product using a capture device fitted to the product (See FIG. 1, wherein the smart tag 104 is attached to the product 102), the capture device having a memory and at least one sensor (See FIG. 3, wherein the smart tag 104 comprises a memory 304 and internal sensor(s) 310) configured to measure at least one property of the product from which damage, wear, or correct operation of the product can be determined (See ¶28 “Smart tags may be used to monitor and detect these and other products for tampering or exposure to environmental conditions which would void a warranty or assist in troubleshooting and repair.”), the method comprising: receiving, with the capture device, an identification of at least one of the product and the capture device (See ¶15 “identification (ID), security credentials, and information about a product such as time, location, temperature, etc.”); storing the identification in the memory of the capture device (See ¶15 “The use of a non-volatile memory allows a smart tag to store information such as an identification (ID), security credentials, and information about a product such as time, location, temperature, etc.”); recording, using the least one sensor of the capture device, at least one measured value of the at least one property of the product (See ¶33, including “The internal sensors 310... may be various types of sensors including but not limited to clocks, locations sensors such as global positioning system (GPS) sensors, accelerometers, voltmeters, ammeters, multimeters, temperature sensors such as thermistors or thermocouples, humidity or moisture sensors, radiation or other particle sensors...”); storing the at least one measured value of the at least one property of the product in the memory of the capture device (See ¶15 “The use of a non-volatile memory allows a smart tag to store... information about a product such as time, location, temperature, etc.”); (See ¶20 “the reader 106 may read from the smart tag 104... Such information may include... exposure to environmental conditions such as humidity, temperature...”  It is clear that the measured values described here are specific to the product ID described above.  See also FIG. 3, wherein the smart tag 104 is in communication with the reader 106 via transceiver 308.); receiving the output signal with the reading device (See ¶20 “the reader 106 may read from the smart tag 104... Such information may include... exposure to environmental conditions such as humidity, temperature...”  It is clear that the measured values described here are specific to the product ID described above.), determining, with the capture device, whether a product is counterfeit (See ¶23 “Secure two-way communications with a smart tag allow for the use of the smart tag for authentication or security purposes, such as ensuring the validity of products, fraud protection and/or counterfeit detection.”).
	Andry does not disclose accessing a data network, with the reading device, to determine whether the identification is registered in a registry database of the data network that identifies authentic products; and determining that the product is counterfeit in response to the identification not being registered in the registry database.  However, Koshi, in the same field of invention, discloses these limitations (See FIG. 10, which shows a database of products that can be queried to determine whether a sensed product is counterfeit.  See also ¶133 “by cross-checking the newly acquired parts information, which is a combination of the TID and EPC read from the IC tag 301, and the stored parts information (data), the management server 111 can judge whether or not the part (e.g., the filter 20) of the working vehicle is replaced and whether or not the replaced part is a genuine (official) product”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Andry with those of Koshi in order to query a product database in order to determine whether a product associated with a capture device is counterfeit or genuine.  Andry discusses the potential for smart tags to be used in counterfeit detection, but the disclosure does not provide details on how such a determination would be made.  Koshi describes this process in great detail, and it would have been obvious to combine the teachings of Koshi with those of Andry in order to arrive at the instant method, which allows for a system to detect whether products are being properly managed on a work machine. 

	Regarding claim 3, modified Andry discloses the method of claim 1, wherein the at least one measured value includes a value of at least one of an acceleration, a temperature, a light intensity, and a magnetic flux density (See ¶33, including “The internal sensors 310... may be various types of sensors including but not limited to clocks, locations sensors such as global positioning system (GPS) sensors, accelerometers, voltmeters, ammeters, multimeters, temperature sensors such as thermistors or thermocouples, humidity or moisture sensors, radiation or other particle sensors...”).  

	Regarding claim 5, modified Andry discloses the method of claim 1.  Modified Andry does not disclose wherein: the received identification includes the identification of the product and the identification of the capture device; the output signal includes the identification of the Koshi discloses these limitations (See ¶65,which describes specific identification devices (also known as IC tags) that are attached to specific filters, respectively.  See also ¶133 “by cross-checking the newly acquired parts information, which is a combination of the TID and EPC read from the IC tag 301, and the stored parts information (data), the management server 111 can judge whether or not the part (e.g., the filter 20) of the working vehicle is replaced and whether or not the replaced part is a genuine (official) product”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Andry with those of Koshi in order to determine whether a product and a capture device physically associated with each other are also associated with each other in a product database.  In order to determine whether a part is counterfeit, a database containing both product information and capture unit information would provide a robust confirmation that a part is genuine or counterfeit.  

	Regarding claim 6, modified Andry discloses the method of claim 1, further comprising: in response to the reading device receiving the output signal, ascertaining a position of the reading device (See ¶20 “current location”); and at least one of: storing the position of the reading device in the reading device; and transmitting the position of the reading device to a data network (See ¶20 “In one or more such scans, the reader 106 may read from the smart tag 104 or write information to the smart tag 104.  Such information may include, by way of example, the time and current location...  At various points... during a product lifetime, such information may be uploaded to the reader 106.”.  

	Regarding claim 7, modified Andry discloses the method of claim 1, wherein the outputting of the output signal is performed in response to receiving a request signal using the capture device (See ¶20, which describes a process wherein the smart tag may be scanned by the reader.  The Examiner interprets this scanning process as being equivalent to a request and response for data transmittal.).  

	Regarding claim 8, modified Andry discloses the method of claim 1, wherein the outputting of the output signal is performed via near field communication (See ¶13 “For such use cases, ultrasound, RF or another wireless transmission technique such as near field communication (NFC) may be preferred for communications to and from the smart tag to add information to a memory of the smart tag, retrieve information from the smart tag, or provide power to the smart tag from an external source.”).  

	Regarding claim 9, modified Andry discloses the method of claim 1.  Modified Andry does not disclose wherein the product is an operating component of a work machine.  However, Koshi discloses this limitation (See FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the specific remote sensing method of Andry to the work machine of Koshi.  It is clear that the wireless sensing and transmitting apparatus of Andry could be applied to various products, though Andry does not expressly disclose wherein the Koshi clearly discloses this, and one of ordinary skill in the art would have been motivated to combine the teachings of Andry with those of Koshi so that a smart tag would be capable of sensing and transmitting data regarding numerous features of the machinery and structure of a work machine.

With respect to claim 11 all the limitations have been analyzed in view of claim 1, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 11 is rejected over the same rationale as claim 1.

	Regarding claim 14, modified Andry discloses the system of claim 11.  Modified Andry does not expressly disclose wherein the data network is configured to save an identification of the product and an identification of the capture device so as to be mutually associated.  However, Koshi discloses this limitation (See ¶133 “by cross-checking the newly acquired parts information, which is a combination of the TID and EPC read from the IC tag 301, and the stored parts information (data), the management server 111 can judge whether or not the part (e.g., the filter 20) of the working vehicle is replaced and whether or not the replaced part is a genuine (official) product”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Andry with those of Koshi in order to determine whether a product and a capture device physically associated with each other are also associated with each other in a product database.  In order to determine whether a part is counterfeit, a database containing both product information and capture unit information would provide a robust confirmation that a part is genuine or counterfeit.  

With respect to claim 15 all the limitations have been analyzed in view of claims 5 and 11, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claims 5 and 11; therefore, claim 15 is rejected over the same rationale as claims 5 and 11.

Response to Arguments
	The objection to the drawings in the non-final rejection dated 07/23/2020 has been withdrawn in light of the newly-submitted replacement sheets and new sheets provided to amend the drawings.
	The rejections under 35 U.S.C. 101 in the non-final rejection dated 07/23/2020 have been withdrawn in light of the amendments.
	Regarding the rejections under 35 U.S.C. 103, the Applicant’s arguments are moot because they do not pertain to the references used in the current rejection.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.



/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669